Title: To Benjamin Franklin from Samuel Finley, 21 March 1763
From: Finley, Samuel
To: Franklin, Benjamin


Dear Sir,
Princeton. March. 21. 1763
The Bearer, Mr: James Lyon, who is well known in Philadelphia, desired me to introduce him to you by a Line. He waits on you for your Opinion of a Scheme for a Settlement on Mississipi, which he will Show you; and for your Directions, and, if you Shall see Cause to approve any thing to that Purpose, your assistance. He is a young Gentleman of a very good moral Character, and well respected and beloved where he is known. I am perswaded your candid Opinion and Advice wou’d be of great Importance, and Service to him, as he depends much upon it, and is disposed to give it a just Weight.
This is a different application from the one I mentioned in my Letter the other Day, which I hope you received by the Post. The Complements presented in it I beg Leave humbly to renew, and am dear sir, Your most respectful and obedient
Saml. Finley
 Endorsed: Mr President Finley’s Letters. March 1763
